Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant requests clarification on why prosecution was reopened after filing of the appeal brief (dated 9/26/2019). As noted in the previous office action dated 2/28/2020, prosecution was reopened after the filing of the appeal brief because Applicant’s arguments presented in the appeal brief filed 9/26/2019 with respect to the 103 rejection of claims 58 and 65 over Vigil ‘634 in view of Palestrant and the 103 rejection of claim 53 over Vigil ‘903 in view of Mareiro (office action dated 10/10/2018) were found persuasive for the reasons articulated in paragraphs 1 and 2 under the “Response to Arguments” section in the office action dated 2/28/2020. However, claims 53, 58, and 65 were not in condition for allowance in view of the rejections presented in the office action dated 2/28/2020. Thus prosecution was reopened. Applicant’s arguments in the appeal brief dated 9/26/2019 with respect to the 102b rejections of independent claims 48 and 62 over Vigil ‘904 and over Vigil ‘634 were not found persuasive as noted in the previous office action. The arguments filed 7/28/2020 with respect to these references are discussed below.
After further consideration, and in view of the amendments filed 7/28/2020, which further define the elongate stiffening members as elongate “continuous” stiffening members, the previously presented nonstatutory double patenting rejections have been withdrawn. In particular, the claims of US 6,942,660 B2 are drawn to discontinuous stiffening members.  
The objection to the original drawings filed 10/31/2017 has been withdrawn. After further consideration, the examiner agrees that the claimed subject matter is sufficiently described by the instant disclosure by a combination of the written specification and drawings filed 10/31/2017. The new drawings filed 7/28/2020 are not entered as they include new matter (e.g., exact number of teeth, relative sizes, etc. not expressly stated in the specification as originally filed). See MPEP 714.19(j).
Applicant’s arguments with respect to the previous objection to the specification for lack of antecedent basis have been considered and are found persuasive. The previously presented objection to the specification for lack of antecedent basis is withdrawn.
Regarding the status of claims 67-69, once a claim has been cancelled, it cannot be reinstated. See MPEP 714(C)(5) “A claim which has been previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.” For the subject matter of claims 67-69 to be rejoined upon indication of any allowable apparatus claims, Applicant should add cancelled claims 67-69 as new claims 82-84 with a claim status identifier of “(New and withdrawn)”. Claims 67-69 must be listed as cancelled and have no claim text present. Upon allowance of any apparatus claims, these new method claims will be considered for rejoinder if they include all limitations found in the allowed apparatus claims. Note that a withdrawn claim that does not require all the limitations of an allowable claim will not be rejoined as per MPEP 821.04.
The amendments to independent claims 48 and 62 have overcome the previously presented 102b rejections of claims over O’Neill. In particular, O’Neill fails to disclose continuous stiffening members, wherein at least one of the stiffening members comprises a plurality of discrete elongate projections, the projections being elongate in a longitudinal direction parallel to the elongate dimension of the stiffening member. O’Neill has been used to reject claim 74 as discussed in detail below, noting that claim 74 does not require that the discrete projections are elongate in a longitudinal direction parallel to the elongate dimension of the stiffening member.
Applicant’s arguments filed 7/28/2020, with respect to the prior art of O’Neill (regarding new claim 74), Vigil ‘634 and Vigil ‘904 have been fully considered, but are not found persuasive. With respect to claim 74, Applicant asserts that O’Neill is used for a completely different purpose than the instant inventive apparatus and notes that the projections of the stiffening members of the instant invention “may engage, incise, crush, fracture, or pierce at least one of said one or more stiffening members comprises a plurality of discrete projections…”. In other words, two stiffening members comprise a plurality of discrete projections (each stiffening member forming a discrete projection, such that two stiffening members comprise two discrete projections).
Regarding Vigil ‘634, Applicant argues that elements (32) and (30), which together form atherotome (28) cannot be considered discrete projections. This is not found persuasive. The term “discrete” can be defined as “individually separate and distinct”. Elements 32 and 30, which project in the radial direction, are made from different materials and occupy a different place in space, and are therefore discrete.  
With respect to Vigil ‘904, applicant argues that the stiffening members (40) are not attached to the balloon. This is not found persuasive because the stiffening members are permanently attached to sleeve portion (18) which is permanently attached to a balloon (16). In other words, the claim does not require that the stiffening members are directly attached to an outer surface of the balloon.  It is noted that, as currently claimed, the continuous stiffening member (entire construct of Vigil ‘904 as shown in fig. 5b) can be considered the claimed elongate projection, wherein two of the stiffening members comprise a plurality of discrete elongate projections (since each stiffening member comprises 1 elongate discrete projection), each projection possessing an apex (any of tips of cone 20 portion of elongate projection) and being elongate in a longitudinal direction parallel to the elongate dimension of the stiffening member. 
Response to Amendment
The amendment to the specification filed 7/28/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the underlined portion of par. [0043] and [0078] as filed 7/28/2020 which discusses newly added figs. 12A-D is considered new matter. Applicant is required to cancel the new matter in the reply to this Office Action.
The amendments to the drawings as filed 7/28/2020 are not entered because they contain new matter. In particular, new figures 12a-d show features of the projections (# of teeth per stiffening member, general sizes of teeth relative to the balloon) which are not explicitly disclosed in the specification as originally filed. Please see MPEP 714.19(j) and 608.04 “New Matter”.
Claim Objections
Claims 48, 62, 74, 75, 78, and 80 are objected to because of the following informalities:  
Claim 48: in line 8 and 9, “said stiffening member” should read “said one or more elongate continuous stiffening members” both times it appears.
Claim 48: in line 12, “said stiffening member” should read “said at least one of said one or more elongate continuous stiffening members”. 
Claim 62: in lines 8 and 9, “said stiffening member” should read “said one or more elongate continuous stiffening members” both times
Claim 62: in line 12, “said stiffening member” should read “said at least one of said one or more elongate continuous stiffening members”. 
Claim 74: in lines 8-9, “said stiffening member” should read “said one or more elongate continuous stiffening members” both times it appears.
Claim 75 (line 3), claim 78, and claim 80: “said stiffening member” should read “said one or more elongate continuous stiffening members”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 48-50, 52-54, 56-66, 72, and 73 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 Independent claims 48 and 62 require that “at least one of said one or more stiffening members comprises a plurality of discrete, elongate projections, each of the projections emphasis added). This limitation covers embodiments wherein two (or more) of the continuous stiffening members comprise a plurality of discrete elongate projections, which is supported in the specification as originally filed. For example, fig. 2a shows 3 continuous stiffening members (46) comprising a plurality of discrete elongate projections (i.e., all three stiffening members 46). In other words, the two or more continuous stiffening members (46) together comprise a plurality of elongate discrete projections (46).  However, this limitation also covers embodiments wherein one of the continuous stiffening members comprises a plurality of discrete elongate projections. The specification as originally filed provides support for one continuous stiffening member (e.g., 46) comprising a plurality of discrete projections (e.g., 48; fig. 2). However, the specification as originally filed does not provide support for a plurality of discrete elongate projections on a single (i.e., the same) stiffening member. There is no disclosure of a projection that is elongate in a longitudinal direction parallel to the elongate dimension of the continuous stiffening member. Various projections are shown in fig. 2 (48), fig. 3 (72), and figs. 10-g. However, these drawings cannot be relied upon as support that each of the discrete projections on a continuous stiffening member are elongate in a direction parallel to the elongate dimension of the stiffening member since there is no indication that the drawings are drawn to scale (see MPEP 2125: “It is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue.”). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 61 and 77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 61 begins “The stiffened balloon apparatus of claim 48 comprising a plurality of stiffening members”. In view of Applicant’s remarks filed 7/28/2021 (page 19), it appears that the claim is meant to further define that the one or more elongate continuous stiffening members comprises a plurality of elongate continuous stiffening members. However, this is not clear from the language as currently worded, as it does not refer back to the previously recited stiffening member(s). Claim 61 should be amended to read “The stiffened balloon apparatus of claim 48, wherein the one or more elongate continuous stiffening members comprises a plurality of elongate continuous stiffening members;…”. Such an amendment makes clear that claim 61 is further limiting the range of “one or more” to the narrower “plurality” (i.e., two or more). Additionally, in view of Applicant’s remarks filed 7/28/2021 (see page 19), “a plurality of projections” in line 8 should read “a plurality of said projections” in order to clarify that claim 61 is meant to refer back to the previously recited projections of claim 48. For the purposes of claim interpretation, claim 61 is being treated as though it reads as follows:
Claim 61: The stiffened balloon apparatus of claim 48, wherein the one or more elongate continuous stiffening members comprises elongate continuous stiffening members; wherein each of said projections has a radially outermost surface that is curvilinear and oriented longitudinally with respect to the central longitudinal axis of said balloon; and wherein each of said plurality of elongate continuous stiffening members comprises a plurality of said discrete elongate projections that are uniformly spaced along the length of each of said plurality of elongate continuous
Claim 77 includes “said raised surfaces” in line 1, which lacks antecedent basis. For the purposes of claim interpretation, “said raised surfaces” is being treated as though it reads “said plurality of projections”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 48-50, 56, 57, 62-64, 74-77 and 79 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Vigil et al. (US 5,320,634; “Vigil ‘634”). Regarding claim 48, Vigil ‘634 discloses a stiffened balloon apparatus (10) for use with an anatomical passage in the human body comprising an expandable balloon (12) having one or more elongate continuous stiffening members (28, formed of metallic cutting structure 30 embedded in a substrate 32 of resinous material such as polyurethane) permanently attached (via adhesive) to the expandable balloon and disposed longitudinally along a perimeter of the expandable balloon, the balloon being comprised of a balloon membrane made of a flexible balloon material (since it is expandable). The stiffening member is stiffer than the balloon material such that the stiffening member will resist deformation of the balloon membrane (column 4, lines 17-23: cutting structure is metallic, substrate 32 is resinous and cutting element is stiffer than an expandable balloon membrane in order for device to function; the portion of the balloon material to which the 

    PNG
    media_image1.png
    306
    654
    media_image1.png
    Greyscale

Regarding claim 62, the stiffening members comprise a plurality of discrete elongate raised surfaces (30, 32), said raised surfaces possessing an apex (highest point or surface of each raised surface) and being elongate in a longitudinal direction parallel to the elongate dimension of said stiffening member as discussed in more detail above with respect to claim 48.
Regarding claims 74 and 75, at least one of the one or more stiffening members (28) comprises a plurality of discrete projections (30,32), each of the projections possessing an apex and being elongate as discussed above.
Regarding claim 49, consider the projections labelled in the above examiner-annotated reproduction of fig. 2b. These projections are separated from an adjacent projection by a spacing and the spacings are of equal length. 
Regarding claim 50, each of the projections possess a radially outermost edge oriented transversely to something (e.g., transverse to the radial dimension for example). It is noted that the claim does not specify to what element or axis the edge is oriented transversely.
Regarding claim 56, because claim 48 includes “wherein at least one of said one or more stiffening members comprise a plurality of discrete projections” (emphasis added), two stiffening members of Vigil ‘904 may be considered as the claimed “at least one of said one or more stiffening members”. Two stiffening members (28a, 28b) comprise a plurality of discrete projections (30 of 28a, 30 of 28b). Each of these projections possesses a cutting edge (31) oriented longitudinally with respect to a long central axis of the balloon.
Regarding claim 57, the plurality of projections form an array of incising elements, wherein array merely means an arrangement of incising elements.  
Regarding claims 63 and 64, because claim 62 includes “wherein at least one of said one or more stiffening members comprise a plurality of discrete elongate raised surfaces”, two stiffening members of Vigil ‘904 may be considered as the claimed “at least one of said one or more stiffening members”. Two stiffening members (28a, 28b) comprise a plurality of discrete elongate raise surfaces (30 of 28a, 30 of 28b). Each of these raised surfaces comprise a radially outermost edge (31) configured to incise the inner surface of a target lumen or stenosis within said anatomical passage upon inflation of the expandable balloon (col. 5, ll. 56-68). The raised surfaces are sufficiently sharp (i.e., at edge 31) to pierce an inner wall surface of a target lumen or stenosis within the anatomical passage upon inflation of the expandable balloon (figs. 4a,4b). 
Regarding claim 76, the apex of the projections (30) is pointed, (keeping in mind that two stiffening members (28) comprise a plurality of (i.e, two) discrete projections 30).
Regarding claim 77, the projections (see 35 USC 112 2nd par. rejection above) are sufficiently sharp to pierce an inner surface of a target lumen or a stenosis within said anatomical passage upon inflation of the expandable balloon (figs. 4a,b)
Regarding claim 79, the projections form an array of incising elements, wherein “array” merely means an arrangement of incising elements.
Claim(s) 48-50, 52, 54, 56-60, 62-66, 72-81 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Vigil et al. (US 6,102,904; “Vigil ‘904”). Regarding claim 48, Vigil ‘904 discloses a stiffened balloon apparatus for use with an anatomical passage in the human body comprising an expandable balloon (16) having one or more elongate continuous stiffening members (50) permanently attached to the expandable balloon (via their attachment to sleeve 18, which is permanently attached to balloon 16) and disposed longitudinally along a perimeter of the expandable balloon, the balloon being comprised of a balloon membrane made of a flexible balloon material (figs. 1-6). The stiffening member is stiffer than the balloon material such that the stiffening member will resist deformation of the balloon membrane (column 7, lines 45-46 where stiffening member is made of nickel and balloon is made of PET, and col. 13, lines 1-8 where expansion or deformation of the balloon occurs to embed the projections or to dilate the vessel but deformation of the balloon is resisted at the area where the baseplate is bonded to the sleeve; column 8, lines 20-29, where the baseplate is bonded to the sleeve). Regarding the limitation “wherein at least one of said one or more stiffening members comprise a plurality of discrete projections” (emphasis added), two stiffening members (50) of Vigil ‘904 may be considered as the claimed “at least one of said one or more stiffening members”. Two stiffening members (50) comprise a plurality of discrete projections, wherein each member (50), and its integral cones 20, is considered the projection (i.e., the entire construct shown in fig. 5b). The projections (each projection comprising entire construct shown in fig. 5b) possess an apex (any . 
Regarding claim 62, the stiffening members (each stiffening member comprising the entire construct shown in fig. 5b) comprise a plurality of discrete elongate raised surfaces (that is to say, two stiffening members comprise two discrete elongate raised surfaces, wherein a discrete elongate raised surface is the entire construct shown in fig. 5b), said raised surfaces possessing an apex (top of a cone 20) and being elongate in a longitudinal direction parallel to the elongate dimension of said stiffening member. See the discussion of claim 48 above.
Regarding claim 74, at least one of the one or more stiffening members comprises a plurality of discrete projections, each of the projections possessing an apex. It is noted that claim 74 does not require that the projections are elongate in a longitudinal direction. Therefore, an individual projection of the plurality of projections of claim 74 may be considered either the entire construct shown in fig. 5b, or a single cone (20). 
Regarding claim 49, each projection is separated from an adjacent projection by a spacing (i.e., projections are spaced about the circumference) and the spacings are of equal length.
Regarding claim 50, each of the plurality of projections possess a radially outermost edge (e.g., surface formed by tip of cone 20; fig. 5b) oriented transversely to something (e.g., transverse to the radial direction; note that the claim does not limit to which element/direction the edge is oriented transversely). 
Regarding claim 52, a radially outermost contour of at least one of the projections is rounded. In particular, consider the tip of any of the cones (20), formed as part of a projection (entire construct shown in fig. 5b), which forms a circular shape.
Regarding claim 54, consider an edge at the tip of a cone (20), which is curvilinear (circular) and oriented longitudinally (that is to say, it has a proximal to distal extension) with 
Regarding claim 56, each projection possesses a cutting edge oriented longitudinally with respect to the long central axis of the balloon. That is to say, the cutting edge formed at the tip of a cone (20) of a projection (entire construct shown in fig. 5b) has an extension in the proximal to distal direction. The phrase “oriented longitudinally” is considered broad as most elements on the balloon have a longitudinal, radial, and transverse-to-longitudinal extension. 
Regarding claim 57, the projections form an array of incising elements, wherein array merely means an arrangement of incising elements.  
Regarding claim 58, the projections form a saw-tooth structure as a result of conical sections (20), which provide an up-down configuration in the longitudinal direction, noting also that the conical sections may have a sharp, pointed tip as per figs. 4c-e. 
Regarding claim 59, the projections form a serrated structure as a result of conical sections (20) which provide an up-down configuration in the longitudinal direction, and noting that the conical sections may have a sharp, pointed tip as per figs. 4c-e.
Regarding claim 60, the apex is rounded (consider circular edge forming apex of cone shown in figs. 4b and 5b).
Regarding claims 63 and 64, each of the raised surfaces comprises a radially outermost edge (edge at tip of cone 20) configured to incise the inner surface of a target lumen or a stenosis within the anatomical passage upon inflation of the expandable balloon. The raised surfaces are sufficiently sharp to pierce the inner surface of a target lumen or a stenosis within the anatomical passage upon inflation of the expandable balloon as understood in view of figs. 3a, 3b and Column 13, lines 4-6.
Regarding claim 65, the plurality of raised surfaces (wherein a raised surface is considered entire construct shown in fig. 5b) forms a saw-tooth configuration, at least along a 
Regarding claim 66, each raised surface comprises a round edge on its radially outermost surface (circular tip of cone; fig. 5b) configured to incise a stenosis or inner surface of lumen within the anatomical passage upon inflation of the balloon. 
Regarding claim 72, the projections form a serrated configuration as a result of conical sections (20) which provide an up-down configuration in the longitudinal direction, and noting that the conical sections may have a sharp, pointed tip as per figs. 4c-e.
Regarding claim 73, the apex is rounded (as it forms a circular shape in fig. 5b).
Regarding claim 75, as discussed above, the entire construct shown in fig. 5b may be considered a projection, wherein the projection is elongate in a longitudinal direction parallel to the elongate dimension of the stiffening member. 
Regarding claims 76 and 77, the apex of the projection is pointed (see figs. 4c, 4d, which disclose alternative forms for portion (20)) and are sufficiently sharp to pierce an inner surface of a target lumen or stenosis upon inflation of the balloon ( as understood in view of figs. 3a,3b).
Regarding claim 78, the projections form a serrated structure on the stiffening member since as a result of conical sections (20) which provide an up-down configuration in the longitudinal direction, and noting that the conical sections may have a sharp, pointed tip as per figs. 4c-e.
Regarding claim 79, the projections form an array of incising elements, wherein array merely means an arrangement of incising elements.  
Regarding claim 80, the projections form a saw-tooth structure as a result of conical sections (20) which provide an up-down configuration in the longitudinal direction, and noting that the conical sections may have a sharp, pointed tip as per figs. 4c-e.
Regarding claim 81, the apex is rounded (apex formed as circle as shown in fig. 5d).  
Claim(s) 74, 76, and 77-80 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by O’Neill et al. (US 5,395,331; “O’Neill”). Regarding claim 74, O’Neill discloses a stiffened balloon apparatus for use with an anatomical passage in the human body comprising an expandable balloon (302; fig. 10) having one or more elongate continuous stiffening members (wherein each element 306 is considered a continuous stiffening member) permanently attached to the expandable balloon and disposed longitudinally along a perimeter of the expandable balloon (see fig. 10), the balloon being comprised of a balloon membrane made of a flexible balloon material (as understood in view of the balloon being inflatable; col. 11, ll. 47-52). The stiffening member (thicker portions 306) is stiffer than the balloon material (thinner portion forming non-raised portions 308) such that the stiffening member will resist deformation of the balloon membrane (rib portions 306 are stiffer than non-raised portions 308; col. 11, ll. 56-63). One or more of the stiffening members (e.g., two stiffening members) comprises a plurality of discrete projections (e.g., two discrete projections, each of the two stiffening member forming one discrete projection), each of the projections possessing an apex (see fig. 10 and col. 11, ll. 62-col. 12, ll. 2). The projections project radially when the expandable balloon is inflated (as understood in view of fig. 10).
Regarding claim 76, the apex of at least one of the projections is pointed (figs. 9,10).
Regarding claim 77, the projections are sufficiently sharp to pierce an inner surface of a target lumen (at least through soft tissue such as fat or soft cholesterol since they come to a point).
Regarding claims 78 and 80, the projections (306) form a serrated structure (due to up/down nature of projections 306) and a saw-tooth edge on the at least one of said one or more stiffening members (wherein each projection forms one saw-tooth). 
Regarding claim 79, the projections form an array of incising elements, wherein array merely means an arrangement of incising elements.  
Claim(s) 48-50, 52-54, 56-57, 60, 62-64, 66, 74-75, 77, and 79 (b) as being anticipated by Lary (US 5,792,158). Lary discloses a stiffened balloon apparatus for use with an anatomical passage in the human body comprising an expandable balloon (34) having one or more elongate continuous stiffening members (28a,28b) permanently attached (via adhesive) to the expandable balloon and disposed longitudinally along a perimeter of the expandable balloon, the balloon being comprised of a balloon membrane made of a flexible balloon material (PET or polyethylene). The stiffening member is stiffer than the balloon material (stainless steel glued to balloon) such that the stiffening member will resist deformation of the balloon membrane (col. 3, ll. 18-26 and col. 5, ll. 48-67; stiffening member is stainless steel, balloon is PET; cutting element would necessarily be stiffer than an expandable balloon membrane in order for device to function; the portion of the balloon material to which the blade 28a is attached would be less inclined to stretch relative to the rest of the balloon since the adhesive connecting the blade to the balloon would prevent the balloon from stretching or expanding in those areas). At least one of the one or more of the stiffening members (28a,b) (e.g., two stiffening members: 28a, 28b) comprises a plurality of discrete elongate projections (each of the two stiffening members comprise a single projection, such that two stiffening members comprise two projections), each of the projections possessing an apex (fig. 5) and being elongate in a longitudinal direction parallel to the elongate dimension of the stiffening member (fig. 3). The projections project radially when the expandable balloon is inflated (fig. 5). Because claim 48 includes “wherein at least one of said one or more stiffening members comprise a plurality of discrete elongate projections”, two stiffening members of Larry may be considered as the claimed “at least one of said one or more stiffening members”. Two stiffening members (28a, 28b) comprise a plurality of discrete elongate projections (i.e., stiffening member 28a comprises elongate projection 28a and stiffening member 28b comprises elongate projection 28b, such that there are a plurality of discrete elongate projections – 28a and 28b).
Regarding claim 62, the stiffening members comprise a plurality of discrete elongate raised surfaces (28a,28b), said raised surfaces possessing an apex and being elongate in a longitudinal direction parallel to the elongate dimension of said stiffening member as discussed above. Because claim 62 includes “wherein at least one of said one or more stiffening members comprise a plurality of discrete elongate raised surfaces”, two stiffening members of Larry may be considered as the claimed “at least one of said one or more stiffening members”. Two stiffening members (28a, 28b) comprise a plurality of discrete elongate raise surfaces (i.e., stiffening member 28a comprises raised surface 28a and stiffening member 28b comprises raised surface 28b). 
Regarding claims 74 and 75, at least one of the one or more stiffening members (e.g., consider two stiffening members 28a, 28b) comprises a plurality of discrete projections (wherein each stiffening member comprises a single projection), each of the projections possessing an apex and being elongate as discussed above.
Regarding claim 49, each projection is separated from an adjacent projection by a spacing, and the spacings are of equal length (i.e., length of about a quarter of the circumference of the balloon at location of projections)
Regarding claim 50, each of the projections possess a radially outermost edge oriented transversely to something (e.g., the radial direction). It is noted that the claim does not specify to what element or axis the edge is oriented transversely.
Regarding claim 52, a radially outermost contour of at least one of the projections is rounded (See fig. 5).
Regarding claim 53, the projections have a radially outermost surface that is curvilinear in a plane that passes through and contains the longitudinal axis of the expandable balloon (see fig. 5). 
Regarding claim 54, a radially outermost edge of each of the projections is curvilinear and oriented longitudinally with respect to the long central axis of the expandable balloon, said 
Regarding claim 56, because claim 48 includes “wherein at least one of said one or more stiffening members comprise a plurality of discrete projections” (emphasis added), two stiffening members of Larry may be considered as the claimed “at least one of said one or more stiffening members”. Two stiffening members (28a, 28b) comprise a plurality of discrete projections (28a,28b). Each of these projections possesses a cutting edge oriented longitudinally with respect to a long central axis of the balloon (see fig. 5).
Regarding claim 57, the plurality of projections form an array of incising elements, wherein array merely means an arrangement of incising elements.  
Regarding claim 60, the apex is rounded (fig. 5).
Regarding claims 63 and 64, the raised surfaces (28a,b) comprise a radially outermost edge configured to incise the inner surface of a target lumen or stenosis within said anatomical passage upon inflation of the expandable balloon (col. 5, ll. 4-26; col. 6, ll. 52-56). The raised surfaces are sufficiently sharp to pierce an inner wall surface of a target lumen or stenosis within the anatomical passage upon inflation of the expandable balloon (col. 5, ll. 4-26; col. 6, ll. 52-56). 
Regarding claim 66, the raised surfaces comprise a rounded edge (fig. 5) on its radially outermost surface oriented longitudinally and configured to incise a stenosis or inner surface of the target lumen upon inflation of the balloon (col. 6, ll. 45-56).
Regarding claim 77, the projections (see 35 USC 112 2nd par. rejection above) are sufficiently sharp to pierce an inner surface of a target lumen or a stenosis within said anatomical passage upon inflation of the expandable balloon (col. 6, ll. 45-56)
Regarding claim 79, the projections form an array of incising elements, wherein “array” merely means an arrangement of incising elements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 6,306,151 to Lary: see esp. fig. 9, which shows a toothed (36) incising blade (29) on a balloon.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576.  The examiner can normally be reached on M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






KSH 2/23/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771